/   AO245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                            Page 1 ofl



                                          UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                        JUDGMENT IN A CRIMINAL CASE
                                          v.                                   (For Offenses Committed On or After November 1, 1987)


                                Loreto Moreno-Olivas                           Case Number: 3:20-mj-20489

                                                                               Lewis Christian Muller
                                                                                                                                                   """"'"'"'=~·-'
                                                                               Defendant's Attorn   i



    REGISTRATION NO. 94770298
                                                                                                                        FIi i E' ''l,i.rSZI
                                                                                                                                                   l
                                                                                                                                                        n
                                                                                                                                                        tJ
                                                                                                                                                   I'.' :-,,y..,,;




    THE DEFENDANT:                                                                                                          MAR 0 3 2020
     ~ pleaded guilty to count(s) 1 of Complaint
                                                                                                                CLER!' US DISTRICi COURT
     D was found guilty to count( s)                .
                                                                                                        .......... , ,..,:;--;-FRC..J IJISTf41CT   or:       C1\L1FORNlA
          after a plea of not guilty.                                               BY                         µu I Y


          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                     Nature of Offense                                                                     Count Number{s)
    8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                           1

     D The defendant has been found not guilty on count(s)
                                     -------------------
     •   Count(s)
                      ------------------
                                         dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term ot_.

                                     El   TIME SERVED                       D _ _ _ _ _ _ _ _ _ days

     ~ Assessment: $10 WAIVED            IZl Fine: WAIVED
     IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Tuesday, March 3, 2020
                                                                             Date of Imposition of Sentence


    Received ---"--"-c__ _ __
                 DUSNf.'.
                       i   /
                                                                             HiliJ.ie:LOCK
                                                                             UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                                       3:20-mj-20489
